Citation Nr: 0426429	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-01 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD), depression and schizophrenia.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from May 1969 to May 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

In January 2002, the RO sent the veteran a letter outlining 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  In that letter, the RO instructed the veteran to 
respond within 60 days rather than the one-year period to 
which he is entitled.  

As such, a letter outlining the provisions of VCAA to include 
the veteran's right to a one-year response period must be 
sent to the veteran.  The letter must also discuss the 
veteran's and VA's respective responsibilities as to securing 
and furnishing evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The veteran has a long history of psychiatric trouble and 
substance abuse.  The service medical records do not reflect 
psychiatric treatment or complaints of emotional or mental 
trouble.  

The September 1974 medical records indicate complaints of 
worry and an inability to sleep.  Schizophrenia was diagnosed 
that year.  

In March 1975, the veteran was admitted to a hospital due to 
an acute psychotic episode.  

In May 1986, drug-induced chronic undifferentiated 
schizophrenia with borderline personality traits was 
diagnosed.  

The RO should schedule a VA psychiatric examination for a 
diagnosis of all of the veteran's psychiatric disabilities 
and an opinion regarding the etiology of each such disability 
diagnosed.  The examiner should provide a rationale for all 
opinions provided and discuss the likelihood that the 
veteran's psychiatric disabilities, if any, began during 
service.  The relationship between drug abuse and any 
psychiatric disability diagnosed should be discussed.  

The case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  The RO must send the veteran a 
letter outlining the provisions of VCAA 
to include his right to a one-year 
response period as well as the veteran's 
and VA's respective responsibilities as 
to furnishing evidence.  

2.  The RO should schedule a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  The 
examiner is asked to diagnose all 
psychiatric disabilities and provide an 
opinion regarding the likely etiology of 
any psychiatric disability diagnosed.  
The examiner is asked to discuss the 
likelihood that the veteran has 
innocently acquired psychiatric that 
began during service.  The relationship 
between drug abuse and any psychiatric 
disability diagnosed should be discussed.  
A rationale for all opinions and 
conclusions must be provided.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
medical examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Finally, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




